DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0018], “Transcevier” should read “transceiver”.  
Appropriate correction is required.
The use of the term BluetoothTM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  “analye” should read “analyte”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 18, and 39 are rejected under 35 U.S.C. 112(b) as being unclear. All three claims recite the limitation “in response to the display device terminating the connection with the display device.” This is unclear as the display device is not connected to itself. For examination purposes, it has been interpreted as “in response to the display device terminating the connection with the transceiver (claims 5 and 39) or computer (claim 18)”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-2, 4, 10-17, 23-29, 31-36, 38, 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raisoni (US 2016/0345874, cited by Applicant)
Regarding claim 1, Raisoni discloses an analyte monitoring system (Fig. 1 #120 analyte monitoring sensor) comprising: an analyte sensor (Fig. 1 #120 analyte monitoring sensor); two or more devices including a display device (the “display device” can be a “smart phone” which has a display paragraph [0261]) and a second device (Paragraphs [0036], [0042], and [0090], the “second device” can be an “analyte monitoring device” 741, paragraph [0254]); and a transceiver (transceiver #130) configured to (i) receive measurement information from the analyte sensor (Paragraph [0238]), (ii) establish a connection with the display device (Paragraph [0238]) while being connected with no other device of the two or more devices (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the display device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language), (iii) convey first information to the display device while connected with the display device (Paragraph [0238]), “Analyte monitoring sensor #120 sends data to transceiver #130), (iv) establish a connection with the second device while being connected with no other device of the two or more devices (Paragraph [0314], the second device and the transceiver need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the second device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language), and (v) convey or receive second information to or from the second device while connected with the second device (Paragraph [0171]); wherein the display device is configured to (i) receive the first information from the transceiver (Paragraph [0247]) and (ii) display an analyte level based on at least the first information (Fig. 13 # 1303), and the second device is configured to receive or convey the second information from or to the transceiver (Paragraph [0171]).  

Regarding claim 2, Raisoni discloses the analyte monitoring system of claim 1, wherein the display device is further configured to terminate the connection with the transceiver if any of one or more disconnection events occur (Paragraph [0252], The network port must be “within communication range of the analyte sensor.” If the network port is moved to a location away from the sensor then the connection will terminate).  

Regarding claim 4, Raisoni discloses the analyte monitoring system of claim 2, wherein the one or more disconnection events include the display device detecting an available connection with the second device (Paragraphs [0058] and [0062], The analyte monitoring device must be connected to the second device in order to transmit the requested health data).  

	Regarding claim 10, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver is further configured to establish the connection with the display device by conveying one or more advertising packets (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

, wherein the transceiver further is configured to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language) and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 12, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver is further configured to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language).  

Regarding claim 13, Raisoni discloses the analyte monitoring system of claim 1, wherein the two or more devices further include a third device (Paragraph [0247], one or more devices #441-#449), and the transceiver is further configured to establish a connection with the third device while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the third device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language).  

wherein the second device comprises an insulin pump, a blood glucose meter, or a wearable (Paragraph [0043]).  

Regarding claim 15, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver (transceiver #730) is further configured to calculate an analyte level using at least the received measurement information (Paragraph [0318, glucose values are calculated by transceiver #730 based on data measured by sensor #720]), the first information includes the calculated analyte level (Paragraph [0311] “analyte measurement data”), and the analyte level displayed by the display device is the calculated analyte level (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).

Regarding claim 16, Raisoni discloses the analyte monitoring system of claim 1, wherein the first information includes the measurement information (Paragraph [0311] “analyte measurement data”, and the display device is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).  

	Regarding claim 17, Raisoni discloses A transceiver comprising: a sensor interface (Paragraph [0036], analyte monitoring device) configured to receive measurement information from an analyte sensor; a device interface (Paragraph [0036], analyte monitoring device) configured to convey or receive information from two or more devices, wherein the two or more devices (Paragraph [0036]) include a display device (the “display device” can be a “smart phone” which has a display paragraph [0261]) and a second device (Paragraphs [0036], [0042], and [0090], the “second device” can be an “analyte monitoring device” 741, paragraph [0254]); and a computer (computing device #1210) including a non-transitory memory (system memory #1230) and a processor (processing unit #1220), wherein the computer is configured to: (i) use the device interface to establish a connection with the display device while being connected with no other device of the two or more devices (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the display device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language), (ii) use the device interface to convey first information to the display device while connected with the display device (Paragraph [0238], “Analyte monitoring sensor #120 sends data to transceiver #130), (iii) use the device interface to establish a connection with the second device while being connected with no other device of the two or more devices (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the display device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language), and (iv) use the device interface to convey or receive second information to or from the second device while connected with the second device (Paragraph [0171]).  

Regarding claim 23, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the display device by conveying one or more advertising packets and waiting for the display device to connect to the transceiver (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language).  .  

Regarding claim 24, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0238], sensor data transmitted to transceiver is  and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 25, Raisoni discloses the transceiver of claim 17 wherein the computer is further configured to use the device interface to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language).

Regarding claim 26, Raisoni discloses the transceiver of claim 17 wherein the two or more devices further include a third device (Paragraph [0247], one or more devices #441-#449), and the computer is further configured to use the device interface to establish a connection with the third device while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the third device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language).

Regarding claim 27, Raisoni discloses the transceiver of claim 17 wherein the computer (Paragraph [0256], “Computing devices”) is further configured to calculate an analyte level using at least the received measurement information (Paragraphs [0256-0257]), and the first information includes the calculated analyte level (Paragraph [0257], “glucose data”).  

Regarding claim 28, Raisoni discloses the transceiver of claim 17 wherein the first information includes the measurement information (Paragraph [0311] “analyte measurement data”).  

Regarding claim 29, Raisoni discloses A display device (Paragraph [0241], mobile device #240) comprising: a transceiver interface (second communication link #236, the input/output of the communication link into/from the transceiver is the interface) configured to receive first information from a transceiver (transceiver #230); a user interface (Paragraph [0089]); and a computer including a non-transitory memory (system memory #1230) and a processor (processing unit #1220), wherein the computer is configured to (i) use the transceiver interface to establish a connection with the transceiver (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the display device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language), (ii) use the transceiver interface to receive an analyte level from the transcevier while connected with the transceiver (Paragraph [0247]), (iii) cause the user interface to display an analyte level based on at least the first information (Fig. 13 # 1303), and (iv) use the transceiver interface to terminate the connection with the transceiver if any of one or more disconnection events occur (Paragraph [0252], The network port must be “within communication range of the analyte sensor.” If the network port is moved to a location away from the sensor then the connection with terminate).

Regarding claim 31, Raisoni discloses the display device of claim 29 wherein the one or more disconnection events include detecting an available connection with a second device (Paragraphs .

Regarding claim 32, Raisoni discloses the display device of claim 29 wherein the computer is further configured to use the transceiver interface to establish the connection with the transceiver by receiving one or more advertising packets from the transceiver and connecting to the transceiver (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).

Regarding claim 33, Raisoni discloses the display device of claim 29 wherein the displayed analyte level is included in the first information (Paragraph [0247]).  

Regarding claim 34, Raisoni discloses the display device of claim 29 wherein the first information includes measurement information, and the computer is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0318, glucose values are calculated by transceiver #730 based on data measured by sensor #720]).  

Regarding claim 35, Raisoni discloses A method of using an analyte including an analyte sensor (Paragraph [0036], analyte monitoring device) configured, a transceiver (transceiver #130), and two or more devices including a display device (the “display device” can be a “smart phone” which has a display paragraph [0261]) and a second device (Paragraphs [0036], [0042], and [0090], the “second device” can be an “analyte monitoring device” 741, paragraph [0254]), the method comprising: using the transceiver to receive measurement information from the analyte sensor (Paragraph [0238]); using the transceiver to establish a connection with the display device (Paragraph [0238]) while being connected with no other device of the two or more devices (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the display device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language); using the transceiver to convey first information to the display device while connected with the display device (Paragraph [0238]); using the display device to receive the first information from the transceiver (Paragraph [0247]) and display an analyte level based on at least the first information (Fig. 13 # 1303); using the transceiver to establish a connection with the second device while being connected with no other device of the two or more devices (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the third device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language); using the transceiver to convey or receive second information to or from the second device while connected with the second device (Paragraph [0171]); and54Attorney Docket 2232-438.US2 using the second device to receive or convey the second information from or to the transceiver (Paragraph [0171]).  

Regarding claim 36, Raisoni discloses The method of claim 35, further comprising using the display device to terminate the connection with the transceiver if any of one or more disconnection events occur (Paragraph [0252], The network port must be “within communication range of the analyte sensor.” If the network port is moved to a location away from the sensor then the connection with terminate).

Regarding claim 38, Raisoni disclose The method of claim 36, wherein the one or more disconnection events include the display device detecting an available connection with the second device (Paragraphs [0058] and [0062], The analyte monitoring device must be connected to the second device in order to transmit the requested health data).  

Regarding claim 44, Raisoni discloses The method of claim 35, further comprising using the transceiver to establish the connection with the display device by conveying one or more advertising packets (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language) and waiting for the display device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 45, Raisoni discloses The method of claim 35, further comprising using the transceiver to establish the connection with the second device by conveying one or more advertising packets (Paragraph [0238], sensor data transmitted to transceiver is transmitted as a plurality of packets. Thus, the prior art teaches the claimed language) and waiting for the second device to connect to the transceiver (Paragraph [0313], the transceiver and the analyte monitoring device need to be connected in order to transmit data).  

Regarding claim 46, Raisoni discloses The method of claim 35, further comprising using the transceiver to establish the connection with the second device by receiving one or more advertising packets from the second device and connecting to the second device (Paragraph [0238], sensor data .  

Regarding claim 47, Raisoni discloses The method of claim 35, wherein the two or more devices further include a third device, and the method further comprises using the transceiver to establish a connection with the third device while being connected with no other device of the two or more devices and convey or receive third information to or from the third device while connected with the third device (Paragraph [0314], transceiver and analyte monitoring device need to be “within communication range.” If not in range, pairing would not be successful and there would be no connection. Therefore, if the third device was the only device within pairing range the transceiver would be connected with no other device and would teach the claimed language).  

Regarding claim 48, Raisoni discloses The method of claim 35, further comprising using the transceiver (transceiver #730) to calculate an analyte level using at least the measurement information (Paragraph [0318, glucose values are calculated by transceiver #730 based on data measured by sensor #720]), wherein the first information includes the calculated analyte level (Paragraph [0311] “analyte measurement data”), and the analyte level displayed by the display device is the calculated analyte level (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).

Regarding claim 49, Raisoni discloses The method of claim 35, wherein the first information includes the measurement information, and the display device is further configured to calculate the displayed analyte level using at least the measurement information (Paragraph [0311], displays glucose level & Fig. 13, current glucose value).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 30, 37, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Raisoni in view of Torikai (US 2014/0112326, cited by Applicant).
	Regarding claim 3, Raisoni discloses the analyte monitoring system of claim 2, wherein the display device executes a mobile medical application (MMA) (Paragraph [0044]).
	Raisoni does not disclose the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life. 

	Regarding claim 30, Raisoni discloses the analyte monitoring system of claim 29, wherein the computer is further configured to execute a mobile medical application (MMA) (Paragraph [0044]). 
Raisoni does not disclose the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life. 

	Regarding claim 37, Raisoni discloses the method of claim 36, further comprising using the display device to execute a mobile medical application (MMA), (Paragraph [0044]). 
the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background.
	However, Torikai discloses the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background (Abstract, First application moves to background).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Torikai by adding the one or more disconnection events include the MMA transitioning from being run in the foreground to running in the background. The advantage of transitioning from the foreground to the background is reducing energy consumption and preserving battery life. 

Regarding claim 50, Raisoni discloses An analyte monitoring system comprising: an analyte sensor (Fig. 1 #120 analyte monitoring sensor); two or more devices including a display device (the “display device” can be a “smart phone” which has a display paragraph [0261]) and a second device (Paragraphs [0036], [0042], and [0090], the “second device” can be an “analyte monitoring device” 741, paragraph [0254]); and a transceiver (transceiver #130) configured to (i) receive measurement information from the analyte sensor (Paragraph [0238]), (iii) convey first information to the display device while connected with the display device (Paragraph [0238]), “Analyte monitoring sensor #120 sends data to transceiver #130), (v) convey or receive second information to or from the second device while connected with the second device (Paragraph [0171]); wherein the display device is configured to (i) receive first information from the transceiver (Paragraph [0247]) and (ii) display an analyte level based on at least the first information (Fig. 13 # 1303), and the second device is configured to receive or convey the second information from or to the transceiver (Paragraph [0171]).
(ii) establish a connection with the display device with the transceiver configured as a slave device, (iv) establish a connection with the second device with the transceiver configured as a master device and the second device configured as a slave device.

However, Torikai discloses (ii) establish a connection with the display device with the transceiver configured as a slave device (Paragraph [0036], slave apparatus) and the display device configured as a master device (Paragraph [0036], access point (AP)), (iv) establish a connection with the second device with the transceiver configured as a master device (Paragraph [0037], The digital camera which is a kind of AP can be a master device) and the second device configured as a slave device (slave apparatus).

Regarding claim 51, the combination of Raisoni and Torikai disclose the analyte monitoring system of claim 50, wherein: the two or more devices further includes a third device (Raisoni, Paragraph [0247], one or more devices #441-#449); the transceiver is further configured to establish a connection with the third device while being connected with the second device (Raisoni, Paragraph [0247]), the third device being configured as a slave device (Torikai, Paragraph [0036], slave apparatus); and the transceiver is further configured to convey or receive third information to or from the third device while connected with the second and third devices (Raisoni, Paragraph [0247]).
57Attorney Docket 2232-438.US2device (Paragraph [0036], slave apparatus) and the display device configured as a master device (Paragraph [0036], access point (AP)), (iv) establish a connection with the second device with the transceiver configured as a master device (Paragraph [0037], The digital camera which is a kind of AP can be a master device) and the second device configured as a slave device (slave apparatus).

Regarding claim 51, the combination of Raisoni and Torikai disclose the analyte monitoring system of claim 50, wherein: the two or more devices further includes a third device (Raisoni, Paragraph [0247], one or more devices #441-#449); the transceiver is further configured to establish a connection with the third device while being connected with the second device (Raisoni, Paragraph [0247]), the third device being configured as a slave device (Torikai, Paragraph [0036], slave apparatus); and the transceiver is further configured to convey or receive third information to or from the third device while connected with the second and third devices (Paragraph [0247]).
57Attorney Docket 2232-438.US2device, (iv) establish a connection with the second device with the transceiver configured as a master device and the second device configured as a slave device.

Claims 5-9, 18-22, and 39-43 are rejected under U.S.C. 103 as being unpatentable over Raisoni in view of Maes (EP 3310067, cited by Applicant)
Regarding claim 5, Raisoni discloses the analyte monitoring system of claim 2 as discussed above. 
wherein the transceiver is further configured to establish the connection with the second device in response to the display device terminating the connection with the display device.
However, Maes discloses wherein the transceiver is further configured to establish the connection with the second device in response to the display device terminating the connection with the display device (Paragraph [0006]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the transceiver is further configured to establish the connection with the second device in response to the display device terminating the connection with the display device. The advantage of establishing a connection with the second device when the display device’s connection is terminated is to have a more efficient system so the transceiver is always connected to a device and can initiate data transfer.

	Regarding claim 6, Raisoni discloses the analyte monitoring system of claim 1, wherein the transceiver comprises a memory (Paragraphs [0289, 300 and 314]).
	Raisoni does not disclose the transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals. 
	However, Maes discloses the transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals (Paragraph [0006], MAC scheduler). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding transceiver is further configured to store an identification of each of the two or more devices in the memory and transition between connections with the identified two or more devices at scheduled intervals. The advantage of storing an identification of the devices in memory is so that the transceiver recognizes the devices it needs to switch between.

	Regarding claim 7, Raisoni discloses the analyte monitoring system of claim 1 as discussed above.
	Raisoni does not disclose wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals.  
	However, Maes discloses wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals. The advantage of having a transceiver that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 8, the combination of Raisoni and Maes disclose the analyte monitoring system of claim 7 wherein the transceiver is further configured to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).

	Regarding claim 9, the combination of Raisoni and Maes discloses the analyte monitoring system of claim 7 wherein the transceiver is further configured to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

	Regarding claim 18, Raisoni discloses the transceiver of claim 17 as discussed above.
	Raisoni does not disclose wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the display device.  
	However, Maes discloses wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the display device (Paragraph [0006]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding wherein the computer is further configured to use the device interface to establish the connection with the second device in response to the display device terminating the connection with the display device. The advantage of establishing a connection with the second device when the display device’s connection is 

	Regarding claim 19, Raisoni discloses the transceiver of claim 17, wherein the computer is further configured to store an identification of each of the two or more devices in the memory (Paragraphs [0289, 300 and 314]).
	Raisoni does not disclose use the device interface to transition between connections with the identified two or more devices at scheduled intervals.  
However, Maes discloses use the device interface to transition between connections with the identified two or more devices at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding use the device interface to transition between connections with the identified two or more devices at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 20, Raisoni discloses the transceiver of claim 17 as discussed above.
	Raisoni does not disclose wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals.  
	However, Maes discloses wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to use the display device at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 21, the combination of Raisoni and Maes disclose the transceiver of claim 20 wherein the computer is further configured to use the device interface to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).

	Regarding claim 22, the combination of Raisoni and Maes disclose the transceiver of claim 20 wherein the computer is further configured to use the device interface to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

	Regarding claim 39, Raisoni discloses the method of claim 36, further comprising: using the display device to terminate the connection between the transceiver and the display device (The display device can be a smart phone, as shown in Raisoni, which comes standard with the function to disconnect from all networks. Thus the prior art teaches the claimed language.)
	Raisoni does not disclose using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the display device.  
	However, Maes discloses using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the display device (Paragraph [0006]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding using the transceiver to establish the connection with the second device in response to the display device terminating the connection with the display device. The advantage of establishing a connection with the second device when the display device’s connection is terminated is to have a more efficient system so the transceiver is always connected to a device and can initiate data transfer.

	Regarding claim 40, Raisoni discloses the method of claim 35, further comprising: using the transceiver to store an identification of each of the two or more devices in a memory of the transceiver (Paragraphs [0289, 0300 and 0314]).
using the transceiver to transition between connections with the identified two or more devices at scheduled intervals.  
However, Maes discloses using the transceiver to transition between connections with the identified two or more devices at scheduled intervals.  (Paragraph [0006], switch unit and MAC scheduler)
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding using the transceiver to transition between connections with the identified two or more devices at scheduled intervals. The advantage of having a device interface that can switch its connections between different devices at scheduled intervals allows for flexibility to switch to different users when appropriate.

	Regarding claim 41, Raisoni discloses the method of claim 35 as discussed above.
	Raisoni does not disclose further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals.  
	However, Maes discloses further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals (Paragraph [0006], switch unit and MAC scheduler).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Raisoni to incorporate the teachings of Maes by adding further comprising using the transceiver to transition from being connected to the display device to being connected to the second device and from being connected to the second device to being connected to the display device at scheduled intervals. The advantage of having a transceiver that can switch its 

	Regarding claim 42, the combination of Raisoni and Maes discloses the method of claim 41 further comprising using the transceiver to transition from being connected to the second device to being connected to the display device by terminating the connection with the second device and establishing the connection with the display device (Maes, Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted. The switch unit would also be capable of switching from the second switch state to the first switch state when the second data path is interrupted. Thus, the prior art teaches the claimed language).  
	Regarding claim 43, the combination of Raisoni and Maes disclose the method of claim 41 further comprising using the transceiver to transition from being connected to the display device to being connected to the second device by terminating the connection with the display device and establishing the connection with the second device (Paragraph [0006], switch unit switches to the second switch state when the first data path is interrupted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10064030 is relevant as it discloses a first and second electronic device, and a second device that is a wearable device.
US 20210153001 is relevant as it discloses data packets transmitting over communication network #18 (paragraph [0146]).

US 20200359944 is relevant as it discloses a first and second device and communicate with each other, an analyte monitoring system, an analyte sensor, and a mobile medical application (MMA) (Paragraph [0053])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner
Art Unit 3971
12/28/2021

/David J. McCrosky/Primary Examiner, Art Unit 3791